We have convened here 
in New York at a time that poses enormous challenges 
to the authority and credibility of the United Nations. 
First, we are at a crossroads where we have to decide 
the future course to attain sustainable development. 
Speaking for Finland at the Rio de Janeiro Conference 
on Sustainable Development (Rio+20), I stressed 
that, faced with advancing climate change and the 
accelerating loss of biodiversity, we might, at best, 
have only a few decades in which to reach ecologically, 
socially and economically sustainable development. 
Decisive action based on a sense of urgency is needed 
to turn the tide globally before it is too late. Either 
we succeed in that together or we are going to perish 
together.

This week, we have taken stock of progress towards 
the Millennium Development Goals. They have been a 
powerful tool to direct our action. In the near future, 
we are expected to agree on a new development agenda, 
a new set of goals that, in my view, could be called 
sustainable development goals. A green economy is not 
a luxury, but a prerequisite, for poverty reduction and 
sustainability. In short, the new agenda must be even 
bolder and more ambitious than the previous one. Its 
implementation will require action in all countries.

Secondly, we are facing a failure of the United 
Nations to act in its core domain, that is, in maintaining 
peace and security. One hundred and ten thousand 
people have been killed and 2 million people have 
been forced to leave their homes in Syria, where a 
tragic civil war has been going on for more than two 
years. The United Nations has been unable to act to end 
that appalling bloodshed. That is another of the major 
challenges for the credibility of the United Nations. Let 
me elaborate on those challenges. 

With more than a threefold increase in the world’s 
population since the founding of the United Nations 
and with unprecedented technological progress and 
the ever-increasing exploitation of natural resources, 
the world has changed irrevocably. We must now 
arrange our existence with our natural environment 
in a new way. As the Secretary-General has said, 
sustainable development is the pathway to the future. 
Ecological sustainability — respecting the planetary 
boundaries — is the foundation for all development. 
The alarming trend in climate change underlines the 
urgent need to heed those limits. We must work together 
towards a comprehensive climate agreement by 2015. 
The consequences of climate change are already to be 
seen worldwide. The impacts are predicted to intensify 
in the coming years and decades. For instance, billions of 
people lack access to safe water sources and sanitation. 
Without radical reforms, that number is expected to 
rise dramatically. There is also significant potential for 
conflicts over water and other natural resources in the 
coming years.

Considerable progress has been made in reducing 
extreme poverty. Millions of people have had a 
chance to lift themselves out of poverty. However, 
inequality still persists, and in many cases is increasing 
both within countries and between them. In several 
countries not a single Millennium Development Goal 
will be attained. More than 1 billion people still live in 
extreme poverty, and they are falling behind. Poverty 
can be eradicated only within the context of sustainable 
development. Development must be ecologically, 
economically and socially sustainable. It must be firmly 
anchored in human rights and the values encapsulated 
in the Millennium Declaration. Peace and security are 
a precondition for sustainable development. 

The post-2015 process must also include a 
financing strategy for sustainable development. We 
are honoured, together with Nigeria, to be co-chairing 
the Intergovernmental Committee of Experts on 
Sustainable Development Financing, mandated by 
the Rio+20 Summit. We will work hard to achieve a 
strategy proposal that is action-oriented and inclusive 
and covers a broad range of different aspects of 
development financing.

I am convinced that sustainable development 
financing must be based on national resource 



mobilization and management. Nations should mobilize 
their own resources through inclusive economic 
action and through responsible international trade and 
investments. Developing national taxation systems 
and tax-revenue collection, as well as addressing 
unregulated capital flight and putting an end to illegal 
tax evasion and tax havens, should be central elements 
in sustainable development financing. Our own national 
experience shows that taxation is an effective means of 
addressing inequality.

Direct foreign investment can be a driver for 
growth and development. Investment should be 
sustainable, accountable and adhere to norms of 
corporate social responsibility in creating economic 
and social development. The current proliferation of 
bilateral investment agreements, already numbering in 
the thousands, is not the best way to manage investment 
flows or set the rules they should follow. As part of 
our efforts to promote sustainable and fair financial 
governance, Finland supports efforts to create an 
international investment regime that is transparent, 
balanced and equitable.

The sustainable development goals must be 
universal, and they must integrate different dimensions 
of development. Fears that sustainable development 
would challenge the traditional development agenda 
are unfounded. These agendas are not competing, but 
complement each other. We must do our utmost to 
agree on a new way to sustainable development in the 
very near future. Our planet and its citizens cannot 
wait. We, the States Members of the United Nations, 
are shouldering a great responsibility in that respect. 
We must be able to deliver as the United Nations.

We also have more traditional security challenges 
at hand. The conflict in Syria has seriously undermined 
the authority and credibility of the United Nations. 
The United Nations has not been able to act in its core 
domain in maintaining peace and security. Both the 
Syrian Government and the international community 
have failed to implement their responsibility to protect.

The situation in Syria started as a peaceful and 
justified call for reforms. The Government’s response 
then turned it into an increasingly violent conflict and 
a breeding ground for terrorist extremism. That has led 
to humanitarian suffering, which has already reached 
historic proportions. The use of chemical weapons on 
21 August near Damascus can be a turning point in the 
conflict: the universal condemnation of their use as a 
war crime for which those responsible must be brought 
to justice through referral to the International Criminal 
Court. Finland welcomes the agreement reached on 
a strongly worded Security Council resolution to 
collect and destroy chemical weapons in Syria under 
international control. There can be no impunity for the 
perpetrators of war crimes and other atrocities. 

The agreement has to be followed through with a 
political solution to the conflict. That is the only way 
to stop the violence. That means negotiations. The 
international community, the parties to the conflict and 
especially the Security Council must take responsibility 
for working towards political negotiations. We continue 
to support the initiative of the United States and Russia 
of proposing the “Geneva II” conference, as well as 
the mediation by the United Nations and Arab League 
Joint Special Representative, Mr. Lakhdar Brahimi. 
All permanent members of the Security Council must 
shoulder their responsibility.

The humanitarian suffering of the Syrian people 
continues. We all must intensify our work to help 
the refugees and support the neighbouring countries 
bearing the heaviest burdens. The United Nations 
will also need to have a strong presence in Syria after 
the arms have fallen silent. Finland stands ready to 
contribute to a possible United Nations peacekeeping 
operation to be established in Syria.

The resumption of direct final status negotiations 
between the Palestinians and the Israelis is long-awaited 
and most welcome news. Since the Oslo agreement 20 
years ago, it has been clear that the best outcome for all 
the parties is a two-State solution, which can accomplish 
a reign of peace and security for the two peoples. We 
may still have at hand perhaps the last chance for such 
a resolution of the conflict. When I say “perhaps the 
last chance”, it is not because I think there may be more 
chances later, but rather it is because, at worst, the last 
chance may already have been missed. But it is our duty 
to make the effort to achieve a negotiated two-State 
solution.

Finland commends Secretary Kerry’s dedication 
and the personal commitment demonstrated by the 
parties. The entire international community must lend 
all its support for the negotiations to succeed. That must 
be concrete and effective support. The role of regional 
partners is crucial, and I welcome the efforts made by 
the League of Arab States in reviewing the Arab Peace 
Initiative.



The situations in both Syria and the Middle East 
and between Israel and the Palestinians have been 
the subject of important mediation efforts. I call for 
stronger political will and determination to resolve 
those conflicts. The parties must work harder and the 
Security Council, especially its permanent members, 
must shoulder their responsibility. While those efforts 
have yet to meet with success, I believe that we also 
have ample evidence to show that mediation works. 
Measures under Chapter VI of the Charter of the United 
Nations deserve more attention, although sometimes 
action under Chapter VII is also needed. Finland and 
Turkey continue to co-Chair the Group of Friends 
of Mediation and to work to strengthen preventive 
diplomacy, including mediation in the United Nations.

Mediation can succeed only with political will from 
the parties and the international community. Successful 
mediation also calls for the full and equal participation 
of women at all stages. Women are certainly most often 
the victims of conflicts, but we should also understand 
that they are essential participants for any mediation 
efforts to bear long-lasting success.

Efforts to promote peace and security in the Middle 
East should go in parallel with the pursuit of the long-
time goal of the establishment of a zone free of nuclear 
weapons and all other weapons of mass destruction in 
that region. I encourage all regional parties to continue 
to engage constructively with the facilitator and the 
four conveners, as well as with one another, to pave 
the way for a conference on the establishment of such 
a zone.

All our failures and disappointments notwithstanding, 
there has also been one true success story for the United 
Nations this year. I am referring to the Arms Trade Treaty 
(ATT), which was adopted in April after decades of 
effort. It was a success not only for the United Nations 
system but for the whole international community 
and the arms control regime. The importance of the 
Treaty has been confirmed by the growing number of 
signatories after 3 June, when the ATT was opened 
for signature. We hope and expect that the signing of 
the ATT by the United States will be followed by the 
signing of all other permanent members of the Security 
Council as well. I should also like to congratulate those 
countries that have already ratified the Treaty, thereby 
paving the way for its early entry into force. My own 
country, Finland, is well on its way to ratifying the ATT 
as soon as possible.

Only when the Treaty enters into force and is 
implemented will it make a real difference in saving 
lives, minimizing human suffering and lessening 
criminality and threats to civilian populations by 
providing the highest common standards for the 
trade in arms, ammunition and components. Once 
again, I should like to thank and congratulate the 
non-governmental organization community for its 
dedication and tireless efforts in favour of the ATT. 
They never lost their faith and pushed Governments 
hard to achieve that result. But our work is not yet done. 
Together we must continue to secure the 50 ratifications 
needed and ensure more to support for the ATT. We 
must also persuade those countries that abstained in the 
voting to support a regulated arms trade and the Treaty 
so as to make it universal.

Finland, as one of the seven co-authors, has from the 
beginning been and will in future be very much involved 
with the Arms Trade Treaty. This week, the co-authors 
organized a high-level event to promote the signing 
of the Treaty. We are also prepared to assist countries 
that have difficulties in ratifying and implementing 
the Treaty. When implemented, the Treaty should also 
have a major impact on development, particularly in the 
least developed countries, where conflicts are a major 
obstacle to development.

The success or failure of the United Nations 
ultimately depends upon us, the Member States. There 
is no alternative to the United Nations. Let us give it a 
chance. That is what our peoples expect from us.
